Citation Nr: 0807051	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  00-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for type-II diabetes 
mellitus.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

By an August 2001 decision, the Board granted service 
connection for one disability no longer in appellate status, 
and remanded the claim of service connection for PTSD for 
additional evidentiary development. Thereafter, the appellant 
perfected an appeal from an RO denial of service connection 
for type-II diabetes mellitus. The Board remanded these 
claims in October 2003.

In September 2005, the Board denied service connection for 
PTSD and for diabetes.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2007, the Court granted a joint motion 
for remand and returned this matter to the Board for 
compliance with the instructions in the joint motion.


FINDINGS OF FACT

1. The appellant did not serve in the Republic of Vietnam, 
nor did he visit or perform duties in the Republic of 
Vietnam.

2. While serving as a light infantryman in Korea in 1968 and 
1969, the appellant was not exposed to Agent Orange or 
another herbicide agent.

3. The appellant's diagnosed type-II diabetes mellitus is not 
related to service or to alleged exposure to herbicide 
agents.

4. The appellant was not engaged in combat with the enemy.

5. The appellant has been diagnosed with PTSD.

6. The record does not include credible supporting evidence 
that the appellant's claimed in-service stressor occurred.


CONCLUSIONS OF LAW

1. Type-II diabetes mellitus, claimed as a result of exposure 
to an herbicide agent, was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007). It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence. Pond v. West, 12 Vet. App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. 38 C.F.R. § 3.303(b) (2007); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service. Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). For 
some factual issues, competent lay evidence may be 
sufficient. Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness. 
Layno, 6 Vet. App. at 469. However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Type-II Diabetes Mellitus

The appellant claims he has type-II diabetes mellitus that is 
related to his service. The record includes medical evidence 
beginning in 1989 showing that he has diabetes. Type-II 
diabetes mellitus is listed at 38 C.F.R. § 3.309(e) (2007), 
as a disease related to exposure to Agent Orange in Vietnam. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. A "herbicide agent" is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6)(i) (2007). "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2007).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2007) will be considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (2007). VA 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, then type-II diabetes mellitus shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2007) are 
also satisfied. 38 C.F.R. § 3.309(e) (2007).

The record does not show, however, that the appellant served 
in the Republic of Vietnam during his service. His Department 
of Defense (DD) Form 214, Report of Transfer or Discharge, 
and his service personnel records reveal that he served in 
Korea from July 1968 to August 1969 as a light infantryman 
with Company B, 1st Battalion, 31st Infantry Regiment, 7th 
Infantry Division. There he earned the National Defense 
Service Medal and the Armed Forces Expeditionary Medal. These 
documents do not indicate that he served in Vietnam, nor has 
the appellant himself alleged he served in Vietnam. 
Therefore, the presumptive provisions of sections 3.307(a)(6) 
and 3.309(e) are not applicable to this case.

The appellant is not precluded, however, from establishing 
service connection with proof of actual direct causation. See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (direct 
service connection can be established by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task that includes tracing causation to a 
condition or event during service). The appellant maintained 
in a September 1999 statement that two weeks after his 
discharge from service, a physician conducting an employment 
physical examination detected diabetes. Later, in August and 
October 2002 statements, he alleged that he served in the 
Korean demilitarized zone (DMZ) in 1968 and 1969 where he was 
exposed to Agent Orange.

The service medical records are entirely silent as to any 
findings of diabetes in service, and the appellant has not 
provided information or evidence that would support a finding 
that his diabetes was discovered within weeks of his 
separation from service. Although the joint motion for remand 
states that the entirety of the service medical records 
currently in the record in this case is a single document 
noting three treatments at a single aid station in Korea, and 
that the record does not contain the veteran's enlistment or 
discharge physicals or any other service medical evidence, 
the record before the Board contains two service department 
records envelopes, one of which contains service personnel 
records and the other containing service medical records.

The service medical records include: the report of medical 
examination and medical history for a July 1967 pre-induction 
examination; a July 1967 audiogram; a one-page dental record; 
a one-page health record abstract of service; a two-page 
immunization record; one page of radiographic reports; two 
pages of laboratory reports; four sheets of chronological 
record of medical care (the earliest dated in July 1968 and 
the latest dated in July 1969); and several copies of the 
report of medical examination and medical history for a July 
1969 "E.T.S." examination.  It is unclear how only one page 
of these records was included in the record on appeal before 
the Court.

Private clinical records in October 1993 noted a four to five 
year history of diabetes, and other private records in 
February 1997 referred to at least a 10-year history of 
diabetes. The medical evidence places the onset of diabetes 
in the late 1980s, rather than nearly two decades earlier in 
the late 1960s. Thus, there is no medical evidence in support 
of a conclusion that his diabetes is directly related to 
service, or that it may be presumed to be incurred in service 
pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).

As for the contention that the veteran was exposed to Agent 
Orange in Korea in 1968 and 1969, the only evidence in 
support of these allegations is the appellant's own 
statements. He is certainly competent to offer his testimony 
as to readily observable events, such as his service in Korea 
and his impressions of the DMZ. See Layno, 6 Vet. App. at 469 
(lay testimony is competent as to readily observable facts). 
The record, however, includes a response from the National 
Personnel Records Center to an inquiry from the RO, which 
indicates the appellant's records show he served in Korea, 
but that there was no evidence to substantiate his unit being 
in any area where Agent Orange was sprayed. This NPRC 
response and the service personnel records that are silent as 
to any exposure to Agent Orange in Korea outweigh the 
appellant's unsubstantiated allegations. None of the evidence 
places the appellant in a position to have been exposed to 
Agent Orange during his service.

In short, there is no evidence in the claims file to support 
the allegation that the appellant was exposed to Agent 
Orange, or some other herbicide, while he served in Korea. 
Because the evidence does not include any support for the 
claimed exposure, because the record does not show the 
appellant served in Vietnam, and because the record lacks any 
medical evidence linking the onset of diabetes in the late 
1980s to his service, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
for service connection for type-II diabetes mellitus.

Post-traumatic Stress Disorder

The appellant contends he has PTSD that is predicated on 
several incidents that occurred while he served in Korea in 
1968 and 1969.

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2007); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2007) and 38 C.F.R. § 4.125 (2007) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 
Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the claimant "engaged 
in combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
When someone has engaged in combat, his own "satisfactory" 
testimony is accepted as conclusive evidence of the 
stressor's occurrence. See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (2007); Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. When the claimant has not engaged 
in combat, or the claimed stressor is not combat- related, 
then his own testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements. Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

In several statements, the appellant alleges in part that he 
was engaged in combat with the enemy or that his claimed 
stressor is related to combat. In an April 2000 statement, he 
claimed that while patrolling the DMZ on October 15, 1968, he 
was shot at several times. He asserted that on January 29, 
1969, he witnessed "another soldier get his leg blown off by 
a landmine". He reported that on February 10, 1969, he was 
confronted by a mountain lion while guarding the DMZ. These 
three incidents occurred, he noted, while he was assigned to 
Company B, 1st Battalion, 31st Infantry Regiment.

In his September 2000 hearing testimony, he noted that he had 
shot at North Korean soldiers, and had been shot at in 
return. He claimed he likely killed a North Korean soldier. 
He noted he helped evacuate a wounded South Korean soldier.

In a statement received in June 2003, the appellant again 
described his alleged stressors. First, on October 15, 1968, 
"[w]hile on guard duty on the DMZ early one morning, in my 
foxhole, I was confronted by a mountain lion. Out of fear for 
my life I felt intimidated not knowing if it would attack or 
not." On January 25, 1969, "[w]hile on the DMZ I was 
surrounded by hostile fire in my foxhole. I returned fire out 
of fear for my life." On February 10, 1969, "[a] South Korean 
soldier, who was attached to our company, walked into a mine 
field. He was about 10 yards from me when he stepped on the 
land mine. His leg was blown off."

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2007). A review of the 
record reveals diagnoses of PTSD in a January 2003 VA 
examination report and in various VA clinical reports from 
1999 to the present.  The VA clinical records generally 
indicate that the stressor underlying the PTSD diagnosis 
involved service in Korea. The VA examiner in January 2003 
recorded that the appellant provided a history of his service 
in Korea and his claimed stressors, which correspond to the 
statements he has filed in this claim. With this information, 
the VA examiner opined that the PTSD "appears related to 
experiences while in Korea". In a later opinion in a 
treatment note, a psychologist concluded that PTSD "is 
directly related to" the appellant's Korean service.

The Board concludes that the veteran did not engage in combat 
with the enemy.  He served in Korea from June 1968 to August 
1969.  This was not during the Korean conflict, which was 
from June 27, 1950 through January 31, 1955, inclusive.  See 
38 C.F.R. § 3.2(e) (2007).  The portion of his service 
personnel record in the claims folder does not show that he 
was credited with participation in any campaigns, or that he 
sustained any wounds, and his awards and decorations do not 
include any that are indicative of combat service in and of 
themselves.  Moreover, as discussed below, the incidents that 
the veteran describes - some of which could be considered as 
engaging in combat with the enemy, e.g., returning hostile 
fire - have not been verified; therefore, they cannot service 
as evidence that the veteran engaged in combat with the 
enemy.  

As the Board concludes that the veteran did not engage in 
combat with the enemy, the resolution of this claim comes 
down to whether the evidence of record demonstrates that the 
claimed in-service stressors actually occurred. The 
appellant's DD Form 214 indicated he served with Company B, 
1st Battalion, 31st Infantry Regiment. His service personnel 
records further note that this unit was assigned to 7th 
Infantry Division. This was not a typographical error, for 
the 7th Infantry Division is listed elsewhere in his service 
personnel records as the authority for his promotions and for 
his awards and decorations.

Attached to the appellant's June 2003 statement was a one- 
and-a-half page chronology of key events in 1968 and 1969, 
compiled by the Army's Center for Military History, which 
involved Americans on the DMZ. The chronology did not include 
specific listings for the dates identified by the appellant. 
For 1968, the events included firefights involving American 
units, including the 1st and 2nd Battalions, 38th Infantry 
Regiment, and the 3rd Battalion, 23rd Infantry Regiment, all 
of the 2nd Infantry Division. Several other entries describe 
incidents involving the 2nd Infantry Division. The appellant, 
though, was assigned to a unit of the 7th Infantry Division, 
which is listed once on August 18, when two noncommissioned 
officers were killed in action when eight North Koreans 
clashed with a United Nations Command patrol south of the 
DMZ. The service personnel records show that the appellant 
arrived in Korea in July 1968, and thus it is theoretically 
possible he was involved in this incident. However, he very 
specifically listed the date of his claimed incidents, none 
of which occurred as early as August 1968 or involved the 
deaths of anyone attached to an American unit; he asserted in 
his statements and testimony only that a South Korean was 
injured in a landmine explosion.

For 1969, the chronology again indicated several incidents 
involving the 2nd Infantry Division, rather than the 
appellant's 7th Division. It also discussed the downing of an 
American electronic reconnaissance aircraft over the Sea of 
Japan and the downing of an American helicopter over North 
Korean territory, neither of which involved the 7th Infantry 
Division. The chronology noted that on April 23, 1969, North 
Koreans opened fire on a United Nations Command guard post in 
the southern half of the DMZ, and that on July 30, 1969, 45 
North Korean guards attacked 15 United Nations Command 
personnel in the JSA. The appellant did not depart from Korea 
until August 1969, and thus it is theoretically possible he 
was involved in one of these incidents. However, he has not 
alleged incidents on these dates, and has only described 
incidents that generally correspond to the events listed in 
the chronology of events.

Using the information provided by the appellant, the RO asked 
the United States Armed Services Center for Unit Records 
Research (CURR) to provide any relevant information. The CURR 
responded in August 2004 that it had reviewed the 1969 
historical report submitted by the 1st Battalion, 31st 
Infantry Regiment, and the 1968 historical report submitted 
by its higher authority, the 7th Infantry Division. The CURR 
was unable to document the incidents described by the 
appellant. The historical reports for these units indicated 
they were stationed along the DMZ, were preparing to depart 
the DMZ, and were undergoing training. The CURR response does 
not reveal any of the incidents described by the appellant 
and corresponds to the conclusions reached above, that the 
appellant's unit was attached to the 7th Infantry Division 
that was not involved in any of the incidents described in 
the chronology of the Center for Military History.

The record does not include specific information or evidence 
supporting the appellant's alleged stressors. There is no 
support, other than the appellant's allegations, that while 
patrolling the DMZ on October 15, 1968, he was shot at 
several times; on January 29, 1969, he witnessed another 
soldier injured in a landmine explosion; or on February 10, 
1969, he confronted by a mountain lion while guarding the 
DMZ. Also, the evidence of record clearly shows that the 
appellant did not serve with the 2nd Infantry Division (the 
infantry unit discussed in the chronology) and does not 
include any objective evidence that his subordinate unit of 
the 7th Infantry Division was involved in any of the claimed 
incidents.  Thus, the Board concludes that there are no 
verified stressors in this case.

Service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred. 
Despite the appellant's suggestion that he engaged in combat 
with the enemy, i.e., North Korea, the record does not 
establish that fact.  Thus the appellant's lay testimony 
alone cannot establish the occurrence of the claimed in-
service stressor. In light of the evidence and based on this 
analysis, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.



Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In letters dated in November 2001, December 2001, and April 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide. In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims. 
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the section 5103(a) letters were 
sent to the veteran after the RO's June 2000 decision denying 
service connection for PTSD. The June 2000 decision, however, 
was already decided by the time the current section 5103(a) 
notice requirements were enacted. The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice. 
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process. Concerning the 
section 5103(a) notice for the diabetes issue, the veteran 
was given the November 2001 letter before the adverse RO 
decision in July 2002. The Board acknowledges that this 
letter was later augmented by the April 2004 letter. 
Nonetheless, the Board notes that VA took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively. See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997). The Court explicitly stated in Pelegrini at 120 that, 
notwithstanding the requirement that notice be provided 
before the AOJ decision: "[W]e do not hold that . . . [a] 
case in which pre-AOJ-adjudication notice was not provided . 
. . must be returned to the AOJ for the adjudication to start 
all over again as though no AOJ action had ever occurred, 
i.e., there is no nullification or voiding requirement either 
explicit or implicit in this opinion . . . ." The Board 
interprets this to mean that the intent and purpose of the 
law are to provide notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim. However, the 
Court recognized that a case-by-case evaluation might be 
warranted. The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above. The record is not incomplete due to VA action or 
inaction with respect to notification. The appellant has the 
right to content-complying notice and proper subsequent VA 
process, and has been provided with such notice and process. 
Thus, to decide the appeal now would not be prejudicial. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also acknowledges that the veteran was not provided 
the specific notice required by Dingess, supra, which was 
decided after the Board's September 2005 decision that was 
appealed to the Court.  In this case, the lack of notice 
concerning how effective dates of awards and disability 
evaluations are assigned does not prejudice the appellant.  
As the Board has denied these claims for service connection, 
no disability evaluation or effective date will be assigned 
in connection with these claims.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2007)) also has been satisfied. The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim. In this case, 
the record includes service medical and personnel records, 
treatment records identified by the veteran, attempts to 
verify the claimed stressors, and a VA examination concerning 
PTSD.

The Board acknowledges that a VA examination was not provided 
for diabetes mellitus, but concludes that scheduling such an 
examination was not required in this instance. In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, §3.313, 
§3.316, and §3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4). As discussed above, the service medical 
records do not show the presence of diabetes, the veteran 
does not meet the requirements for presumptive service 
connection for this disability, and the record does not 
contain evidence that this disease may be associated with an 
event, injury, or disease in service.

The Board concludes that VA has met its duty to assist the 
claimant in developing evidence to substantiate his claims.


ORDER

Service connection for type-II diabetes mellitus is denied.

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


